Filed 11/14/14 In re J.B. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re J. B. et al., Persons Coming Under the Juvenile                                        C075647
Court Law.

SACRAMENTO COUNTY DEPARTMENT OF                                                  (Super. Ct. Nos. JD227271,
HEALTH AND HUMAN SERVICES,                                                         JD233721, JD233722)

                   Plaintiff and Respondent,

         v.

C. B. et al.,

                   Defendants and Appellants.




         The Sacramento County Juvenile Court declared seven-year-old J. B., six-year-old
C. B., Jr., and four-year-old T. B. dependents of the court, removed the children from
their parents’ custody, and ordered reunification services. This appeal is brought by
C. B., the father of all three children (father), and by S. P., the mother of C. B., Jr., and




                                                             1
T. B. (mother). S. R., the mother of J. B., did not receive reunification services and is not
a party to this appeal.
       On appeal, mother and father (the parents) contend the evidence was insufficient
to support the jurisdiction findings and the disposition orders.1 We affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       On the night of August 26, 2013, or the early morning of August 27, 2013, mother
fled from father through the bathroom window of the Reno, Nevada, motel room she and
father were sharing and took refuge at the home of her cousin who lived nearby.
       Mother feared for her safety and that of her children who had been left in
Sacramento with father’s foster brother Vincent Patteo. Mother sought assistance from
her mother (maternal grandmother) who determined that the children and Patteo were
staying with Patteo’s mother who worked as a hairdresser in the area of Mack Road and
Franklin Boulevard. The maternal grandmother and the maternal aunt located the
children and Patteo hiding in some bushes behind the hair salon. The maternal
grandmother gathered the children and departed. Soon thereafter, father telephoned the
maternal grandmother and threatened to hurt her and the maternal aunt if they did not
return the children. Later, while T. B. was being bathed, she disclosed that father had
molested her. At that point, the maternal grandmother telephoned law enforcement and
took T. B. to a hospital emergency room. When contacted by law enforcement, T. B.
complained of pain in her vaginal area and indicated a possible sexual assault. The
children were taken into protective custody and the matter was referred to the Sacramento
County Department of Health and Human Services (Department).
       T. B., who appeared to be a “very articulate and mature three year old,” spoke to a
social worker “extensively about the sexual abuse by the father and wanted to discuss



1       Father raised both issues in his opening brief. Mother filed an opening brief
joining in the issues raised by father.

                                              2
little else.” The social worker found T. B.’s statement credible in that it included
spontaneous statements and multiple details.
         J. B. told his siblings to not speak to the social worker; then he told the social
worker that the siblings “were lying” as to any information regarding T. B. being
molested.
         On August 29, 2013, petitions were filed alleging: (1) the children were left in the
care of an “inappropriate individual,” Patteo, who did not care for them and instead
attempted to conceal them in some bushes in a parking lot; (2) mother has a long history
of substance abuse from which she has failed to rehabilitate; (3) father has a long history
of substance abuse from which he has failed to rehabilitate; (4) T. B. had been sexually
abused; and (5) J. B.’s mother failed to reunify with J. B.’s half siblings in a prior
dependency proceeding.
         On August 27, 2013, while still at her cousin’s home in Reno, mother spoke with a
Department social worker. Mother said that father uses cocaine, crystal
methamphetamine, ecstasy, and “mollies” (a powdered form of ecstasy consisting of one
or more stimulants and hallucinogens). However, mother denied her own use of drugs.
         Mother told the social worker that, while at the hotel in Reno, father arranged for
some girls to “jump” her because he wanted her to do unspecified things that she did not
want to do. Mother said that father is a member of the “blood” gang and that she is
scared for her life. Father is abusive to mother and she was hiding out from him in order
to avoid further physical assault.
         When the social worker spoke to father that day, he denied threatening mother,
denied that there was domestic violence between the two of them, and denied abuse or
neglect of the children. Father admitted smoking marijuana but denied use of other
drugs.
         The next day, the social worker spoke to the maternal cousin whom the
Department believed to be a credible collateral party to the investigation. The cousin

                                                3
revealed that mother had lied to the social worker during their conversation of the
previous day.
       The maternal cousin told the social worker that early the previous day, she had
located mother at a Reno hotel and had noticed that she was high on drugs and acting
paranoid. Mother admitted to the cousin that she and father were using cocaine, crystal
methamphetamine, ecstasy, and “mollies.” Mother was hallucinating, i.e., talking to
herself and hearing voices that were not real. The cousin knew from previous contacts
with mother that she and father have a history of traveling to Reno where they earn
money through pimping and prostitution. Prior to her escape, mother had panicked
because she had “picked a white John” whom she began to believe was a police officer.
Father tried to force her to have sex with the John, but her paranoia overcame her and she
ran away.
       The maternal cousin told the social worker that the children were being “groomed
to be bloods.” The cousin related mother’s claims that T. B. can “ ‘roll a blunt’ ”
(marijuana cigar) and that the parents allow their friends to serve beer to T. B. Mother
admitted to the cousin that she uses drugs in the children’s presence and tells them that
she is “taking her medicine.” Mother also claimed that she and father could “beat” drug
tests by drinking water all day and then consuming beer, which would prevent the
detection of drugs in their systems.
       The maternal aunt told law enforcement that, while bathing T. B., she had
indicated that she had pain in her vaginal area and that father had “whoop[ed] [whipped]
her down there.” T. B. indicated that father also had put his penis in her.
       T. B. reported to law enforcement that father would get on top of her and put his
penis in the area of her vagina. She reported 26 such incidents, primarily while the
family resided in Atlanta, Georgia.
       The maternal grandmother told the social worker that, in December 2012, the
parents had traveled to Reno for three months and had left the children in her care. The

                                             4
grandmother had reported the incident to the Department so she could obtain a
caregiver’s authorization affidavit so she could obtain medical care for the children.
       The detective who investigated T. B.’s disclosure of sexual abuse told the
Department that he believed the disclosure but did not know how he was going to prove
it.
       On August 28, 2013, father appeared at a drug and alcohol treatment facility and
tested positive for marijuana and methamphetamine. He accepted the positive test for
marijuana but disputed the result for methamphetamine. Father then relayed his test
results to the social worker. He acknowledged his use of marijuana and claimed the
methamphetamine result was a mistake.
       Father told the social worker that he and mother had “worked out their issue” and
that mother was residing with a female friend in Reno.
       The Department attempted to place the children with the maternal grandmother
and maternal aunt. However, neither of them qualified for placement because the
grandmother had a Child Protective Services history and the aunt had some psychosocial
issues. (Welf. & Inst. Code,2 § 309.)
       On September 3, 2013, the juvenile court ordered the children detained.
       In a September 5, 2013, interview with the social worker, mother responded to the
allegations in the petitions filed by the Department. Regarding the allegation of an
inappropriate caretaker, mother reported that she and father have known Patteo for six
years and that the children were located in the vicinity of Patteo’s mother’s hair salon.
Patteo told mother that the children had been playing with other children in the bushes.
Mother denied that Patteo had purposely hid the children from law enforcement.




2      Further undesignated statutory references are to the Welfare and Institutions Code.

                                             5
       Regarding the allegation of her substance abuse problem, mother said that she and
father “ ‘don’t do drugs’ ” but they “ ‘have friends [who] do.’ ” Mother admitted that she
and father smoke marijuana, but she did not believe that marijuana is a drug. Mother
denied that she had been under the influence of any illicit substances when she had
appeared “ ‘actively high’ ” and had experienced paranoia and auditory hallucinations.
       Regarding the allegation of father’s substance abuse problem, mother denied
knowledge of his use of substances other than marijuana.
       Regarding the allegations of sexual abuse of T. B., mother claimed the maternal
aunt had influenced the child to make statements related to father sexually abusing her.
       Mother denied that her relationship with father involved domestic violence. She
claimed that, while in Reno, father had “ ‘gambled too much money’ ” and the couple
“ ‘had words back and forth.’ ” Mother admitted that father had slapped her one time but
claimed it “ ‘wasn’t even nothing.’ ” She dismissed the slap, stating, “ ‘I believe
sometimes with black women, we have a mouth on us and sometimes we need a good
slap.’ ” Mother maintained that, if father were threatening her, she would not be around
him. She said that she tells the children never to allow anyone to physically hurt them.
       Mother told the social worker that the maternal grandmother’s report of her having
disclosed fear of father was “ ‘totally a lie.’ ” Mother claimed the maternal grandmother
“ ‘got it misunderstood,’ ” twisted mother’s words, and lied about their conversations.
       In a September 4, 2013, interview with the social worker, father stated that he and
mother had agreed to leave the children with Patteo, his “ ‘foster brother.’ ” Father
acknowledged that Patteo allowed the children to play outside. Father claimed that,
while the children were at play, Patteo attempted to contact him regarding the maternal
grandmother’s “contacting law enforcement about the children.” Father’s claim
conflicted with the maternal grandmother’s assertion that she contacted law enforcement
after she had retrieved T. B. from Patteo and had heard T. B.’s disclosure of father’s
sexual abuse.

                                             6
       The social worker asked father about his history of leaving the children with
inappropriate caretakers such as the maternal grandmother who has a child welfare
history. Father denied leaving the children with the grandmother since he returned to
Sacramento from Georgia, but he admitted that he planned to ask the grandmother to care
for the children while he and mother found a new residence. Father acknowledged that a
maternal uncle, Chris P., is a registered sexual offender and that he would have access to
the children through the maternal grandmother.
       In response to a question about his substance abuse, father denied that he and
mother have substance abuse problems but admitted that he had friends who used
narcotics. Father claimed he has a cannabis card, which allows him to purchase
marijuana that helps to manage symptoms related to bipolar disorder, anger, and sleep
deprivation. However, father did not bring the card to the interview. When asked about
his August 28, 2013, positive drug test for methamphetamine and reports that he
continues to use cocaine, methamphetamine, ecstasy, and “mollies,” father denied the use
of cocaine and “mollies” and claimed his friends had laced his marijuana with other
drugs. Father claimed he “ ‘don’t do no hardcore drugs,’ ” but he admitted that he
smoked marijuana.
       Father denied that there was any truth to the allegation of sexual abuse. He
appeared agitated during the discussion of the topic. He denied that he had laid on top of
T. B., digitally penetrated her, kissed her inappropriately, exposed his penis in front of
her, or whipped her genitals.
       Father denied that there was domestic violence in his relationship with mother and
claimed that his “only” domestic violence incident involved the mother of J. B.
       On September 9, 2013, the social worker interviewed J. B. at his foster placement.
J. B. explained the reason for the detention as follows: “ ‘[Patteo] went to his mom’s
work and we went to the back and we hid in the bushes. [Patteo] took us to the bushes



                                              7
because the police were coming,’ and indicated law enforcement was attempting to locate
[Patteo].”
       On September 11, 2013, a social worker conducted a “SAFE” interview of T. B.
regarding the alleged sexual abuse. When asked if anyone had ever touched or hurt her,
T. B. said, “No.” When asked if there were places on her body that no one should touch,
T. B. again said, “No.” T. B. added, “ ‘Nobody didn’t touch me, but I talked together
with my brothers.’ ” (Italics added.)
       In a September 23, 2013, alcohol and drug assessment, mother denied the use of
anything but marijuana and alcohol notwithstanding the detention report’s description of
her using other substances. Mother was referred for random drug testing and supportive
services.
       Father reported that he had used marijuana from age 10 to the present and that he
smokes three marijuana “blunts” per day. He denied that he used methamphetamine,
cocaine, other illicit drugs, or alcohol.
       The Department acknowledged that it had not developed sufficient evidence of
sexual abuse, in that law enforcement indicated there was insufficient evidence to assign
a detective to the case; the examining physicians had observed nothing indicative of
sexual assault; and during her “SAFE” interview, T. B. denied that she had been abused.
The Department asked the court to dismiss the sexual abuse allegations.
       Amended petitions were filed shortly before the jurisdiction and disposition
hearing in December 2013. The amended petitions for all three children alleged that they
had been left in the care of Patteo, an inappropriate caretaker, who did not care for the
children adequately and instead tried to conceal them in bushes behind a hair salon. In
addition, the parents have a history of leaving the children with inappropriate caretakers
including the maternal aunt, uncle, and grandmother.
       The amended petitions for all three children alleged that father has a long history
of substance abuse from which he has failed and/or refused to rehabilitate and that

                                             8
impairs his judgment and ability to care for the children. Father started using marijuana
at age 10, uses marijuana daily, has used it in the presence of the children, and has tested
positive for marijuana on several dates. On August 27, 2013, father also used cocaine,
methamphetamine, ecstasy, and “mollies.”
       The amended petitions for C. B., Jr., and T. B. alleged that mother has a substance
abuse problem from which she has failed and/or refused to rehabilitate and that impairs
her judgment and ability to care for the children. Mother regularly uses marijuana in the
children’s presence. On August 27, 2013, mother used cocaine, methamphetamine,
ecstasy, and “mollies.” She was observed to be actively high and demonstrating paranoia
and auditory hallucinations.
       The amended petition for J. B. alleged that his mother has a substance abuse
problem and that his mother’s parental rights to his half siblings had been terminated.
                    JURISDICTION AND DISPOSITION HEARING
       The parents were present at the December 19, 2013, jurisdiction and disposition
hearing, but they did not offer any evidence or testimony. J. B.’s mother was not present.
Counsel for the parties presented argument based on the various reports submitted by the
Department.
       The Department’s argument relied on mother’s statements to the maternal
grandmother, to law enforcement, and to a Department social worker before mother
returned to Sacramento and allegedly “reconciled” with father. The Department relied on
both parents’ substance abuse, father’s domestic violence, mother’s fear of father,
mother’s recantation after she “reconciled” with father whom she is afraid of, and the
corroborating statements of the maternal grandmother and maternal cousin. The
Department’s counsel also summarized the evidence regarding the parents’ history of
leaving the children with inappropriate caretakers for extended periods without making
adequate arrangements for the children. Counsel for the children agreed with the
Department’s assessment.

                                              9
        The juvenile court declined to find that Patteo was an inappropriate caretaker, but
it accepted the Department’s allegation that he did not provide adequate care for the
children. The court credited the report’s allegation that Patteo was attempting to
“conceal” the children “from law enforcement,” which was coming specifically to find
Patteo. Agreeing with the arguments made by counsel for the Department and the
children, the juvenile court sustained the petitions for all the children.
                                        DISCUSSION
                                               I
                 Substantial Evidence Supports The Jurisdiction Findings
        The parents contend the juvenile court’s finding that the children had suffered, or
were at substantial risk of suffering, serious physical harm or illness as a result of any
failure on the part of the parents is not supported by any substantial evidence.
Specifically, the parents dispute the court’s findings with respect to substance abuse and
Patteo’s failure to provide adequate care for the children. We consider these points in
turn.
                                              A
                                     Standard Of Review
        When the sufficiency of the evidence to support a finding or order is challenged on
appeal, even where the standard of proof in the trial court is clear and convincing, the
reviewing court must determine if there is any substantial evidence -- that is, evidence
which is reasonable, credible and of solid value -- to support the conclusion of the trier of
fact. (In re Angelia P. (1981) 28 Cal.3d 908, 924; In re Jason L. (1990) 222 Cal.App.3d
1206, 1214.) In making this determination we recognize that all conflicts are to be
resolved in favor of the prevailing party and that issues of fact and credibility are
questions for the trier of fact. (In re Jason L., at p. 1214; In re Steve W. (1990)
217 Cal.App.3d 10, 16.) The reviewing court may not reweigh the evidence when



                                              10
assessing the sufficiency of the evidence. (In re Stephanie M. (1994) 7 Cal.4th 295, 318-
319.)
        Moreover, when the arguments by petitioner “ ‘only tend to establish a factual
context which, had it been credited by the trial court, might have led to a different
decision,’ ” such arguments are facially meritless in light of the standard of review in this
court. (In re Charmice G. (1998) 66 Cal.App.4th 659, 664, italics added.)
        We need find only one ground is supported by substantial evidence to affirm the
juvenile court’s exercise of jurisdiction. (See In re Tracy Z. (1987) 195 Cal.App.3d 107,
112-113.)
                                             B
                                 Mother’s Substance Abuse
        Mother spoke with a Department social worker while at her cousin’s house in
Reno. Mother said that father uses cocaine, crystal methamphetamine, ecstasy, and
“mollies.” However, mother denied her own use of drugs.
        The maternal cousin told the social worker that early the previous day she had
located mother at a Reno motel and had noticed that she was high on drugs and acting
paranoid. Mother admitted to the cousin that she and father were using cocaine, crystal
methamphetamine, ecstasy, and “mollies.” Mother was hallucinating, i.e., talking to
herself and hearing voices that were not real.
        The maternal cousin reported that mother had claimed that she and father could
“beat” drug tests by drinking water all day and then consuming beer, which would
prevent the detection of drugs in their systems. The social worker found the maternal
cousin to be credible.
        After mother returned from Reno, she denied that she or father used illicit drugs
other than marijuana, which she does not consider a drug. Mother denied that she had
been under the influence of any illicit substances when she had appeared “ ‘actively



                                             11
high’ ” and had experienced paranoia and auditory hallucinations. Mother denied
knowledge of father’s use of substances other than marijuana.
       The juvenile court could infer that, after reconciling with father, mother recanted
her earlier admission of drug use. The court could find that the recantation was not
credible and that the earlier admission to the cousin, a reliable third party, was credible.
                                              C
                                 Father’s Substance Abuse
       Father began using marijuana at age 10. In September 2008, during a prior
dependency case involving J. B., father initially denied marijuana use, tested positive for
marijuana, made excuses for testing positive for marijuana, and stated his intention to
obtain a medical marijuana card. Father tested positive for cocaine and marijuana in
October 2008. Father also tested positive for cocaine in February 2010. Father denied
using cocaine and made excuses for the positive cocaine test.
       Father tested positive for methamphetamine and marijuana shortly after the
maternal cousin’s report that mother and father were using drugs. Father made excuses
for the positive methamphetamine test, as he earlier had done regarding cocaine during
the first dependency case. Father claimed he used marijuana to help him stay calm when
not on his prescribed medication. Father claimed his marijuana use was pursuant to a
medical marijuana card, but he failed to produce such a card for the Department.
       The juvenile court could find father’s claims of false positive tests for
methamphetamine and authorized marijuana use were not credible. The court could
credit mother’s statements to the maternal cousin describing father’s drug use and could
discredit mother’s subsequent recantation. Father’s suggestion that the court could find
the recantation more credible than the initial claim is meritless in light of our standard of
review. (In re Charmice G., supra, 66 Cal.App.4th at p. 664.)




                                             12
                                             D
                                  Nexus To The Children
       The juvenile court could infer a sufficient nexus between the parents’ drug use and
the children’s safety. The maternal cousin related mother’s claims that T. B. can “ ‘roll a
blunt’ ” (marijuana cigar) and that the parents allow their friends to serve beer to T. B.
Mother admitted to the cousin that she uses drugs in the children’s presence and tells
them that she is “taking her medicine.” Mother did not deny that the drugs in question
included marijuana. The parents’ claims that the “children knew nothing of any drug
use” and that there was “no evidence” that mother “regularly used marijuana in the
presence of the children” have no merit. The record supports the finding that the parents’
drug use subjects the children to substantial risk of harm.
       The evidence that the parents failed to conceal their drug use from the children
distinguishes this case from In re Drake M. (2012) 211 Cal.App.4th 754 (questioned on
another point in In re Christopher R. (2014) 225 Cal.App.4th 1210, 1218), in which there
was no evidence the child was exposed to marijuana, drug paraphernalia, or even
secondhand smoke. (In re Drake M., at pp. 768-769.) The present jurisdictional findings
are based on far more than father’s allegedly lawful use of medical marijuana.
       The evidence that the parents taught T. B. how to roll a marijuana cigar and have
allowed their friends to serve T. B. beer distinguishes the present case from In re
Destiny S. (2012) 210 Cal.App.4th 999 in which the child had never seen the mother’s
drug use and at most had smelled it and indicated,“ ‘it’s not very much.’ ” (Id. at p.
1004.) The juvenile court could perceive that the parents were grooming the children to
be drug abusers and that such grooming exposed them to substantial risk of harm.




                                             13
                                             E
                                     Unsafe Caretakers
       The maternal cousin reported that the parents have a history of traveling to Reno
where father prostitutes mother to make money. Prior to their most recent Reno trip, the
parents left the children with Patteo.
       J. B. told the social worker “ ‘[Patteo] went to his mom’s work and we went to the
back and we hid in the bushes. [Patteo] took us to the bushes because the police were
coming,’ and indicated law enforcement was attempting to locate [Patteo].” (Italics
added.)
       The juvenile court credited this passage, stating: “The report does clearly lay out
that [Mr. Patteo] was attempting to conceal [the children] in the bushes behind the hair
salon and conceal them from law enforcement when [J. B.] believed was coming
specifically to find Mr. Patteo.” (Italics added.) The parents do not dispute that J. B.’s
testimony is sufficient for proof of the facts asserted. (Evid. Code, § 312; In re Andrew I.
(1991) 230 Cal.App.3d 572, 578.) The juvenile court was not required to draw the
inference, suggested by the parents, that Patteo was attempting to conceal the children,
not from law enforcement, but from persons (i.e., maternal relatives) with whom father
did not want the children placed.
       The record does not support the Department’s claim that Patteo “hid the children
in the bushes to conceal them from law enforcement looking for the children.” (Italics
added.) J. B. had indicated that law enforcement was looking for Patteo, not the children.
According to the maternal grandmother, law enforcement was called after the children
were recovered and T. B. disclosed sexual abuse.




                                             14
       The juvenile court properly understood the report as reflecting a police search for
Patteo.3 The court could infer that, because Patteo and the children were together, Patteo
could conceal himself most successfully if he also concealed the three small children.
Contrary to the parents’ argument, the court could infer that the children’s well-being
would be adversely affected by Patteo’s entangling them in his attempt to evade law
enforcement.
       During a previous Reno trip, the parents had left the children with the maternal
grandmother for three months. The grandmother had a Child Protective Services history
and a maternal uncle, Chris P., was a registered sexual offender who would have access
to the children through the maternal grandmother. The juvenile court could find that the
maternal grandmother was an inappropriate caretaker for the children. The jurisdictional
findings are supported by substantial evidence.
                                             II
                  Substantial Evidence Supports The Disposition Orders
       The parents contend the evidence does not support the disposition order removing
the children from their physical custody. The parents claim the court “set out no facts for
its conclusion that removal was the only means to protect the children,” and returning the
children to the parents under strict supervision would have been a reasonable alternative.
We disagree.
                                             A
                                Relevant Legal Principles
       To support an order removing a child from parental custody, the juvenile court
must find clear and convincing evidence “[t]here is or would be a substantial danger to
the physical health, safety, protection, or physical or emotional well-being of the minor if



3     The nature of the police interest in Patteo was not established in the juvenile
proceedings.

                                             15
the minor were returned home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor from the parent’s . . .
physical custody.” (§ 361, subd. (c)(1).) The juvenile court must also “make a
determination as to whether reasonable efforts were made to prevent or eliminate the
need for removal of the minor” and “state the facts on which the decision to remove the
minor is based.” (Id., subd. (d).)
       “ ‘The jurisdictional findings are prima facie evidence that the child cannot safely
remain in the home. [Citation.]’ [Citation.] ‘ “The parent need not be dangerous and the
minor need not have been actually harmed before removal is appropriate. The focus of
the statute is on averting harm to the child.” [Citation.] The court may consider a
parent’s past conduct as well as present circumstances. [Citation.]’ [Citation.] We
review a dispositional order removing a child from parental custody for substantial
evidence.” (In re John M. (2012) 212 Cal.App.4th 1117, 1126.)
                                              B
                                     Necessity For Removal
       The parents contend that, after sustaining the amended petitions, the juvenile court
“set out no further facts or findings to conclude by ‘clear and convincing evidence’ that a
return home would present a substantial danger to the minors and that there are no
reasonable means, absent removal, to protect the children.” But the court had no duty to
present “further facts,” since the “ ‘jurisdictional findings are prima facie evidence that
the child cannot safely remain in the home.’ ” (In re John M., supra, 212 Cal.App.4th at
p. 1126.) The court adopted the findings proposed in the Department’s
jurisdiction/disposition report, under the standard of clear and convincing evidence.
       The parents appear to contend the juvenile court abused its discretion when it
ordered as part of father’s case plan that he obtain “verification from a doctor that the use
of medical marijuana is appropriately indicated to treat mental health issues,” and that he



                                              16
undergo a “mental health assessment” as to whether treatment of those issues is “a
legitimate use of medical marijuana.”
       Reprising their previous argument, the parents claim their mere use of marijuana
or other drugs is “not the concern of the juvenile court.” (Citing In re Drake M., supra,
211 Cal.App.4th 754; In re Destiny S., supra, 210 Cal.App.4th 999.) But here, the
court’s evident concern was to confine the parents’ marijuana use to the treatment of
appropriate issues and thus to minimize the children’s ongoing exposure to -- and
grooming for -- abuse of illicit drugs. No error or abuse of discretion is shown.
                                              C
                                  Alternatives To Removal
       The parents contend a reasonable alternative to removal would have been to order
custody returned to the parents under the Department’s strict supervision, which could
have included monitoring the parents’ progress in court-ordered reunification services to
“be certain that any drug usage was not affecting the care and safety of the minors.” We
disagree.
       The juvenile court found by clear and convincing evidence that there were no
reasonable means by which the children’s physical health can be protected without
removing them from the parents’ physical custody. (§ 361, subd. (c)(1).) The record
supports the court’s finding.
       In the three months from detention to disposition, the parents had made minimal
progress in addressing their issues. Father had tried to obtain a mental health
appointment, but he had not started services such as medication monitoring, counseling,
substance abuse treatment, and parenting education. Although the parents now identify
strict monitoring of court-ordered services as a reasonable alternative, father’s failure to
start any such services prior to the disposition hearing meant that the juvenile court could
only speculate as to whether father would, in fact, obtain and complete the requisite



                                             17
services. The parents have not shown that the removal order was an abuse of the court’s
discretion.
                                    DISPOSITION
       The judgment is affirmed.



                                                     ROBIE                , Acting P. J.



We concur:



      BUTZ                 , J.



      MURRAY               , J.




                                           18